USDC IN/ND case 3:21-cv-00070-DRL-MGG document 9 filed 05/27/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DUSTIN HANKINSON,

                      Plaintiff,

        v.                                         CAUSE NO. 3:21-CV-70 DRL-MGG

 MEGAN HENSLEY et al.,

                      Defendants.

                                   OPINION AND ORDER

       Dustin Hankinson, a prisoner without a lawyer, filed a complaint against four

defendants. ECF 1. A filing by an unrepresented party “is to be liberally construed, and

a pro se complaint, however, inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant.

       In his complaint, Mr. Hankinson asserts that, on September 6, 2020, Sergeants

Megan Hensley and Larry McDonald stripped his cell of all of his property, including his

soap, toilet paper, hygiene products, eating utensils, mattress, bedding, medication, mail,

and clothing for allegedly breaking his window. ECF 1 at 3. He states that, because all of

his property was taken, he was left in his cell for fourteen days with only his boxer shorts.

Id. Mr. Hankinson states that, after his cell was stripped of his items, he was unable to
USDC IN/ND case 3:21-cv-00070-DRL-MGG document 9 filed 05/27/21 page 2 of 4


take his blood pressure medication, it took him six days to get toilet paper, and he never

received any soap. Id. He asserts that these actions caused him pain and suffering; and,

as a result, he utilized the grievance system to try to resolve the problem. Id. at 3-4.

According to Mr. Hankinson, Sergeants Hensley and McDonald violated his Eighth

Amendment rights because they would not return his items to him while he was on strip

search status. Id. at 4.

       In evaluating an Eighth Amendment conditions of confinement claim, the court

conducts both an objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834

(1994). The objective prong asks whether the alleged deprivation is “sufficiently serious”

so that “a prison official’s act results in the denial of the minimal civilized measure of

life’s necessities.” Id. Inmates are entitled to be provided with adequate food, clothing,

shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman, 590 F.3d 458, 463

(7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). However, “the

Constitution does not mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349

(1981), and inmates cannot expect the “amenities, conveniences, and services of a good

hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988); see also Rice ex rel. Rice v. Corr.

Med. Servs., 675 F.3d 650 (7th Cir. 2012) (“Prison conditions may be harsh and

uncomfortable without violating the Eighth Amendment’s prohibition against cruel and

unusual punishment.”). Giving Mr. Hankinson the favorable inferences to which he is

entitled at this stage, he states a plausible Eighth Amendment conditions of confinement

claim against Sergeants Hensley and McDonald for refusing to give him clothing,




                                                2
USDC IN/ND case 3:21-cv-00070-DRL-MGG document 9 filed 05/27/21 page 3 of 4


bedding, hygiene materials, and sanitation while he was on strip cell status for fourteen

days beginning on September 6, 2020.1

       Mr. Hankinson has also sued Sergeant Terry Bean and Sergeant Shane London.

ECF 1 at 2. A § 1983 suit requires “personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir.

2003). However, Mr. Hankinson has not alleged that Sergeants Bean and London were

personally involved in the September 6, 2020, incident. Burks v. Raemisch, 555 F.3d 592,

596 (7th Cir. 2009) (“public employees are responsible for their own misdeeds but not for

anyone else’s.”). Thus, Mr. Hankinson cannot proceed against these two defendants.

       For these reasons, the court:

       (1) GRANTS Dustin Hankinson leave to proceed against Sergeant Megan Hensley

and Sergeant Larry McDonald in their individual capacities for compensatory and

punitive damages, for refusing to give him clothing, bedding, hygiene materials, and

sanitation while he was on strip cell status for fourteen days beginning on September 6,

2020, in violation of the Eighth Amendment;

       (2) DISMISSES Sergeant Terry Bean and Sergeant Shane London;

       (3) DISMISSES all other claims;




1 To the extent Mr. Hankinson asserts that Sergeants Hensley and McDonald failed to follow
Indiana Department of Correction policy when they removed his property from his cell, the
failure to follow policy is not a constitutional violation. Scott v. Edinburg, 346 F.3d 752, 760 (7th
Cir. 2003) (“However, 42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not
violations of state laws or, in this case, departmental regulations and police practices.”). Thus, he
cannot proceed on this claim.


                                                 3
USDC IN/ND case 3:21-cv-00070-DRL-MGG document 9 filed 05/27/21 page 4 of 4


      (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Sergeant Megan Hensley and Sergeant Larry McDonald at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. §

1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant if they do not waive service, if it

has such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Sergeant Megan Hensley

and Sergeant Larry McDonald respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED.

      May 27, 2021                              s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
